
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 699
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Graves (for
			 himself, Mr. Luetkemeyer,
			 Mrs. Emerson,
			 Mr. Moore of Kansas,
			 Ms. Jenkins, and
			 Mr. Cleaver) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the appreciation of Congress for
		  the service and sacrifice of the members of the 139th Airlift Wing, Air
		  National Guard.
	
	
		Whereas the 139th Airlift Wing (AW), Air National Guard
			 has its roots in the formation of the 180th Bombardment Squadron (Light), which
			 was one of the first federally recognized Air National Guard units in the
			 United States;
		Whereas the 180th Bombardment Squadron deployed in support
			 of the Korean War in December 1951;
		Whereas in 1976 the unit was redesignated as the 139th
			 Tactical Airlift Group (TAG);
		Whereas in 1990 the 139th TAG assisted in troop deployment
			 during Operation Desert Storm;
		Whereas in 1992 the unit was redesignated the 139th
			 Airlift Group (AG);
		Whereas between 1992 and 1996 the 139th AG supported
			 humanitarian operations in Bosnia, Sarajevo, Africa, and Haiti;
		Whereas in 1995 the unit officially became known as the
			 139th Airlift Wing;
		Whereas between 1998 and 2004, the 139th AW supported
			 military operations alongside North Atlantic Treaty Organization (NATO) forces
			 as part of Operation Joint Forge in Europe;
		Whereas in 2002 the 139th AW deployed in support of
			 Operation Enduring Freedom in Afghanistan;
		Whereas the 139th AW hosts the world renowned Advanced
			 Airlift Tactics Training Center (AATTC);
		Whereas NATO air forces utilize the AATTC in support of
			 training operations;
		Whereas in 2008 the Headquarters United States Air Force
			 General Officers’ Steering Committee approved a Total Force Integration
			 Initiative designating the AATTC a blended unit of Air National Guard, Air
			 Force Reserve, and Regular Air Force members;
		Whereas in 2008 the AATTC was designated the Mobility Air
			 Forces Tactics Center of Excellence;
		Whereas in 2005 the 139th AW assisted with disaster relief
			 efforts in response to Hurricane Katrina;
		Whereas in December 2007 the 139th AW was enlisted to
			 support efforts in response to a devastating ice storm that struck Northwest
			 Missouri; and
		Whereas the 139th AW has a tremendous positive economic
			 impact in Northwest Missouri and Northeast Kansas, accounting for nearly 2,500
			 civilian and military jobs: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the exemplary service and
			 sacrifice of the members of the 139th Airlift Wing and their families;
			 and
			(2)commends the members of the 139th AW and
			 their families (and all of the other members of the Armed Forces who have
			 served, or who are currently serving, in support of United States military
			 contingency operations) for their service and sacrifice on behalf of the United
			 States.
			
